IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Marvase J. Spell,                       :
                         Petitioner     :
                                        :
            v.                          :   No. 2267 C.D. 2014
                                        :   Submitted: September 11, 2015
Pennsylvania State Police,              :
                         Respondent     :


BEFORE: HONORABLE RENÉE COHN JUBELIRER, Judge
        HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE BROBSON                            FILED: November 18, 2015

            Marvase J. Spell (Applicant), acting pro se, petitions for review of an
order of an Administrative Law Judge (ALJ) of the Office of Attorney General
(Attorney General), affirming the Pennsylvania State Police’s (PSP) denial of
relief. We now affirm.
            Applicant applied for a license to carry a firearm, and the Allegheny
County Sheriff’s Office (Sheriff’s Office) conducted an investigation and
requested a criminal background check from the PSP. The PSP conducted an
instantaneous records check, which revealed convictions that prohibited the
Sheriff’s Office from issuing Applicant a license to carry a firearm. For that
reason, the Sheriff’s Office refused to issue the license to Applicant. Applicant
then filed a challenge to the PSP’s instantaneous records check under
Section 6111.1(e) of the Pennsylvania Firearms Act of 1995 (Act), 18 Pa. C.S.
§ 6111.1(e). The PSP denied Applicant’s challenge, explaining that Applicant’s
1999 first degree misdemeanor conviction for Unlawful Restraint (18 Pa. C.S.
§ 2902), 2001 conviction for Possession of a Controlled Substance in violation of
The Controlled Substance, Drug, Device and Cosmetic Act (The Controlled
Substance Act),1 and 2002 first degree misdemeanor conviction for Terroristic
Threats (18 Pa. C.S. § 2706) constituted prohibiting convictions for the purpose of
a license to carry pursuant to Section 6109(e) of the Act.2 (Reproduced Record
(R.R.) at 46.)
                 An ALJ conducted a hearing on July 17, 2014. (Certified Record
(C.R.), App. G at 1.) The PSP presented the testimony of Stephanie Dunkerly, a
legal assistant supervisor of the PSP’s PICS3 Challenge Unit.                   (Id. at 5.)
Ms. Dunkerly indicated that Applicant’s application was denied due to his
convictions for Unlawful Restraint, Terroristic Threats, and Possession of a
Controlled Substance. (Id. at 6-10.) The ALJ admitted into evidence records
related to those convictions. (Id.) Applicant did not challenge the accuracy of the
records. (Id. at 12.) He also did not assert that these convictions do not result in a
firearms disability under Pennsylvania or federal law. Rather, during the hearing,
Applicant merely asserted that he should be relieved of his firearms disability
pursuant to Section 6105(d) of the Act.4 (Id. at 14, 17.) Although not the subject
of testimony, documents submitted by Applicant suggest that he believed he

       1
         Act of April 14, 1972, P.L. 233, as amended, 35 P.S. § 780-101-to-144. Here,
Applicant’s conviction was under Section 13(a)(16) of The Controlled Substance Act, 35 P.S. §
708-113(a)(16).
       2
           18 Pa. C.S. § 6109(e).
       3
           “PICS” is an acronym for the “Pennsylvania Instant Check System.”
       4
           18 Pa. C.S. § 6105(d).



                                                2
should be relieved from his firearms disability because he had not reoffended in
more than ten years and had remained sober and narcotics-free during that time.
(Id., App G, Tab 1 at 66-67.) The ALJ affirmed the PSP’s determination denying
Applicant’s application for a license to carry a firearm, and Applicant petitioned
this Court for review. (R.R. at 60.)
                 On appeal,5 Applicant appears to argue that the PSP erred in denying
his application for a license to carry a concealed firearm because, he contends, he
should be relieved of his firearms disability pursuant to Section 6105(d) of the Act,
specifically the exemption set forth in subsection (3)(ii). Applicant also references
Section 6105(e)(2)6 and 6105.17 of the Act and contends that the PSP “should not
continue to deny and obstruct [Applicant] from obtain[ing] relief from disability
and make way for [Applicant] to regain and restore his right to obtain a license to
carry a concealed firearm.”8 (Applicant’s Br. at 6.)
                 Section 6105 of the Act9 sets forth a list of offenses that disqualify an
individual from possessing, using, manufacturing, controlling, selling, or



       5
          Our review is limited to determining whether necessary findings are supported by
substantial evidence, whether an error of law was committed, or whether constitutional rights
were violated. Freeman v. Pa. State Police, 2 A.3d 1259, 1260 n.2 (Pa. Cmwlth. 2010).
       6
           18 Pa. C.S. § 6105(e)(2).
       7
           18 Pa. C.S. § 6105.1.
       8
          To the extent that Applicant may have interspersed additional issues throughout his
brief, he has failed to adequately articulate those issues in his statement of questions and failed to
develop them in the argument section of his brief. See Pa. R.A.P. 2116 and 2119. The issues,
therefore, are waived. Van Duser v. Unemployment Comp. Bd. of Review, 642 A.2d 544
(Pa. Cmwlth. 1994).
       9
           18 Pa. C.S. § 6105.



                                                  3
transferring a firearm.10 Section 6105(d) of the Act provides a means by which an
applicant may obtain relief from the disability imposed by Section 6105. Pursuant
to Sections 6105(d) and (e) of the Act, upon application and hearing, the court of
common pleas (not the PSP) shall grant such relief from the disability if it
determines that the applicant meets the criteria.11

       10
           Applicant is prohibited from “possessing, using, manufacturing, controlling,
purchasing, selling or transferring a firearm as provided by [S]ection 6105 of the Uniform
Firearms Act” due to his convictions for Unlawful Restraint (under 18 Pa. C.S. § 2902) and an
offense under The Controlled Substance Act. See 18 Pa. C.S. §§ 6105(b), (c)(2). Applicant is
also prohibited “from possessing or acquiring a firearm” under the Section 922(g)(1) of the
federal Gun Control Act, 18 U.S.C. § 922(g)(1), which provides, in part, that “[i]t shall be
unlawful for any person . . . who has been convicted in any court of, a crime punishable by
imprisonment for a term exceeding one year” to possess a firearm.
       11
            Section 6105(d) of the Act provides:
       A person who has been convicted of a crime specified in subsection (a) or (b) or a
       person whose conduct meets the criteria in subsection (c)(1), (2), (5), (7), or (9)
       may make application to the court of common pleas of the county where the
       principal residence of the applicant is situated for relief from the disability
       imposed by this section upon the possession, transfer or control of a firearm. The
       court shall grant such relief if it determines that any of the following apply:
                 (1) The conviction has been vacated under circumstances where all
                 appeals have been exhausted or where the right to appeal has expired.
                 (2) The conviction has been the subject of a full pardon by the Governor.
                 (3) Each of the following conditions is met:
                         (i) The Secretary of the Treasury of the United States has relieved
                 the applicant of an applicable disability imposed by Federal law upon the
                 possession, ownership or control of a firearm as a result of the applicant’s
                 prior conviction, except that the court may waive this condition if the
                 court determines that the Congress of the United States has not
                 appropriated sufficient funds to enable the Secretary of the Treasury to
                 grant relief to applicants eligible for the relief.
                        (ii) A period of ten years, not including any time spent in
                 incarceration, has elapsed since the most recent conviction of the
(Footnote continued on next page…)

                                                   4
                 In the case now before the Court, pursuant to Section 6109 of the
Act,12 Applicant filed an application with a sheriff for a license to carry a firearm,
which would allow him to carry a “firearm concealed on or about [his] person or in
a vehicle throughout this Commonwealth.” This is different from an application
filed pursuant to Section 6105(d) of the Act, which is filed with a court of common
pleas for relief from disability to possess, use, manufacture, control, sell, or
transfer a firearm. Applicant appears to misapprehend the difference between the
two applications and the relief available under each. Section 6109, relating to


(continued…)

                 applicant of a crime enumerated in subsection (b), a felony violation of
                 The Controlled Substance . . . Act or the offense which resulted in the
                 prohibition under 18 U.S.C. § 922(g)(2).
(Emphasis added.)
       Section 6105(e) of the Act provides:
       (1) If a person convicted of an offense under subsection (a),(b) or (c) (1), (2), (5),
       (7) or (9) makes application to the court, a hearing shall be held in open court to
       determine whether the requirements of this section have been met. The
       commissioner and the district attorney of the county where the application is filed
       and any victim or survivor of a victim of the offense upon which the disability is
       based may be parties to the proceeding.
       (2) Upon application to the court of common pleas pursuant to paragraph (1) by
       an applicant who is subject to the prohibition under subsection (c)(3), the court
       shall grant such relief if a period of ten years, not including any time spent in
       incarceration, has passed since the applicant’s most recent conviction under
       subsection (c)(3).
(Emphasis added.) Although Applicant cites Section 6105(e)(2) in support of his argument, this
section is only applicable to applications to a court of common pleas for relief from firearms
disability imposed by Section 6105. It is not applicable to challenge to the PSP’s instantaneous
records check in connection with the denial of a license to carry a firearm.
       12
            18 Pa. C.S. § 6109.



                                                 5
licenses to carry a firearm, is the relevant provision for purposes of Applicant’s
appeal—not Section 6105.
                 Section 6109(d) of the Act provides that, upon receipt of the
application, the sheriff shall, among other things, investigate whether the applicant
would be precluded from receiving a license under Sections 6109(e)(1) or 6105(h)
of the Act.13          Section 6109(d) of the Act requires the sheriff, as part of the
investigation, to conduct a criminal background check following the procedures set
forth in Section 6111 of the Act,14 which mainly involves contacting the PSP to


       13
            Section 6109(e)(1) of the Act provides, in part:
       A license to carry a firearm shall be for the purpose of carrying a firearm
       concealed on or about one’s person or in a vehicle and shall be issued if, after
       investigation . . . , it appears that the applicant is an individual concerning whom
       no good cause exists to deny the license. A license shall not be issued to any of
       the following:
                 ...
                 (ii) An individual who has been convicted of an offense under . . . The
                 Controlled Substance, Drug, Device and Cosmetic Act.
                 ...
                 (xiii) An individual who is otherwise prohibited from possessing, using,
                 manufacturing, controlling, purchasing, selling or transferring a firearm as
                 provided by section 6105.
                 (xiv) An individual who is prohibited from possessing or acquiring a
                 firearm under the statutes of the United States.
(Emphasis added.) Unlike Section 6105 of the Act, Section 6109 provides no exemption that
would provide relief from the firearm disability to an applicant seeking a license to carry a
firearm. Section 6105(h) of the Act similarly provides that “[a]ny person who is prohibited from
possessing, using, controlling, selling, purchasing, transferring or manufacturing any firearm
under this section shall not be eligible for or permitted to obtain a license to carry a firearm under
section 6109 (relating to licenses).”
       14
            18 Pa. C.S. § 6111.



                                                  6
request the PSP to conduct a criminal history check on the applicant. Relevant to
the matter now before this Court, a sheriff shall not issue a license to an individual
who has been convicted of an offense under The Controlled Substance Act or is
“otherwise prohibited from possessing, using, manufacturing, controlling,
purchasing, selling or transferring a firearm as provided by [S]ection 6105 of
the . . . Act” or “is prohibited from possessing or acquiring a firearm under the
statutes of the United States.” Sections 6109(e)(1)(ii), (xiii), and (xiv) of the Act,
18 Pa. C.S. §§ 6109(e)(1)(ii), (xiii), and (xiv). Here, the PSP’s instantaneous
records check revealed convictions that prohibited the Sheriff’s Office from
issuing Applicant a license to carry a firearm.
             Pursuant to Section 6111.1(e) of the Act, a person who is denied the
right to carry a firearm as a result of the PSP’s instantaneous records check may
challenge the accuracy of the criminal history set forth in the instantaneous records
check. The PSP shall then “conduct a review of the accuracy of the information
forming the basis for the denial and shall have the burden of proving the accuracy
of the record.” 18 Pa. C.S. § 6111.1(e) (emphasis added). If a challenge is ruled
invalid, the person has the right to appeal the decision to the Attorney General. Id.
             In the case at hand, Applicant followed the procedures to challenge
the criminal history pursuant to Section 6111.1(e) of the Act. At the hearing, the
PSP entered into evidence the underlying criminal records in order to meet its
burden to prove the accuracy of the criminal history as set forth in the PSP’s
instantaneous records check. Applicant, however, did not then and does not now
challenge the accuracy of the criminal history. Rather, Applicant argues that he
should be entitled to an exemption from disability, but the Act does not authorize
the PSP to grant exemptions from disability. Only the courts of common pleas can


                                          7
perform that function within the confines of Section 6105. Because an appeal
under Section 6111.1(e) is limited to considering the accuracy of the criminal
history, we must conclude that the ALJ did not err in affirming the PSP’s
determination denying Applicant’s challenge.15

       15
           Applicant also referenced Section 6105.1 of the Act, pertaining to restoration of
firearms rights for offenses under prior laws of this Commonwealth, in support of his argument.
That section relates to an application made to the court of common pleas for restoration of
firearms rights. Specifically, it provides, in part:
       (a) Restoration.--A person convicted of a disabling offense may make application
       to the court of common pleas in the county where the principal residence of the
       applicant is situated for restoration of firearms rights. The court shall grant
       restoration of firearms rights after a hearing in open court to determine whether
       the requirements of this section have been met unless:
               (1) the applicant has been convicted of any other offense specified in
               section 6105(a) or (b) (relating to persons not to possess, use,
               manufacture, control, sell or transfer firearms) or the applicant’s conduct
               meets the criteria in section 6105(c)(1), (2), (3), (4), (5), (6) or (7);
               (2) the applicant has been convicted of any other crime punishable by
               imprisonment exceeding one year as defined in section 6102 (relating to
               definitions); or
               (3) the applicant’s character and reputation is such that the applicant
               would be likely to act in a manner dangerous to public safety.

18 Pa. C.S. § 6105.1. For purposes of this section, “disabling offense” is defined as:
       A conviction for any offense which:
               (1) resulted in a Federal firearms disability and is substantially similar to
       either an offense currently graded as a crime punishable by a term of
       imprisonment for not more than two years or conduct which no longer constitutes
       a violation of law; and
               (2) was a violation of either of the following:
               (i) the former act of May 1, 1929 (P.L. 905, No. 403), known as The
               Vehicle Code, or the former act of April 29, 1959 (P.L. 58, No. 32),
               known as The Vehicle Code; or
(Footnote continued on next page…)

                                                 8
              Accordingly, we affirm the ALJ’s order.




                                    P. KEVIN BROBSON, Judge




(continued…)

              (ii) the former act of June 24, 1939 (P.L. 872, No. 375), known as the
              Penal Code.
       The definition shall not include any offense which, if committed under
       contemporary standards, would constitute a misdemeanor of the second degree or
       greater under section 2701 (relating to simple assault) and was committed by a
       current or former spouse, parent or guardian of the victim, by a person with whom
       the victim shares a child in common, by a person who is cohabitating with or has
       cohabitated with the victim as a spouse, parent or guardian or by a person
       similarly situated to a spouse, parent or guardian of the victim.
18 Pa. C.S. § 6105.1(e). Like the other sections relied upon by Applicant, this section concerns
an application filed with a court of common pleas, not a challenge to the PSP’s instantaneous
records check. Thus, it is not relevant to our analysis.



                                               9
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Marvase J. Spell,                     :
                       Petitioner     :
                                      :
            v.                        :   No. 2267 C.D. 2014
                                      :
Pennsylvania State Police,            :
                         Respondent   :


                                    ORDER


            AND NOW, this 18th day of November, 2015, the order of the
Administrative Law Judge of the Office of Attorney General is hereby
AFFIRMED.




                             P. KEVIN BROBSON, Judge